Citation Nr: 1141306	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-08 814 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The competent evidence is against finding that the Veteran has a current bilateral hearing loss that is etiologically related to a disease, injury, or event in service.

2.  The competent evidence is against a finding that the Veteran experienced hearing loss within one year of service.

3.  The competent evidence is against a finding that the Veteran has experienced hearing loss continually since service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in April 2009.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the April 2009 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with a VA examination in May 2009 during the appeal period.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Criteria

This appeal arises out of the Veteran's claim that his current bilateral hearing loss was related to his period of service from December 1967 to December 1971.  He essentially contends that he experienced acoustic trauma as a result of being a jet engine tester in service.  He had to walk from his office to aircraft hangers and past F4B phantom aircraft.  The engines were being worked on and were being run at various levels.  It was extremely noisy constantly.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).


Background

The Veteran's enlistment audiological examination was in August 1967.  Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards. In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967, have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  At the entrance examination, the pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
-5 (0)

The service treatment records are entirely silent as to any complaints, treatment or diagnosis of any hearing loss disorder.  

The Veteran's December 1971 separation examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
0
0
10
15
LEFT
15
5
0
10
5

The claims file contains a May 2009 medical record from Emmanuel Beaulieu, B.A., BC-HIS., noting the Veteran was seen with complaints of decreased hearing for the past 40 years.  This had become more noticeable in the past three years.  He noted that the Veteran had apparently been exposed during service to remarkable noise levels at times.  The impression was mild to moderate, bilateral, high frequency hearing loss, but no etiology opinion to link to service was provided.

The Veteran was afforded a VA examination in May 2009.  The examiner noted the claims file and service treatment records were reviewed.  The Veteran complained of bilateral hearing loss.  He reported that he could not hear his wife or understand speech due to background noise.  He noted that his hearing had not been an issue at service separation.  He only began noticing hearing problems 8-10 years after separation from service.  He denied a history of ear pathology or family history of hearing difficulty.  The Veteran reported noise exposure in service.  He collected and delivered forms and reports to the commander from jet engine test facilities.  Subsequent to service he worked in auto sales and real estate.  He used to hunt but has not hunted for the past 20 years.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
15
35
45
LEFT
5
5
10
35
40

Average pure tone thresholds, in decibels (dB), were 26 dB, right and 23 dB, left.  
The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear, and 92 percent in the left ear.  The examiner noted the normal audiological evaluations in the August 1967 enlistment examination and the December 1971 separation examination.  He noted that there had been no evidence of the high frequency hearing loss which he now displayed.  The examiner opined that the Veteran's records did not support his claim of service connection for a bilateral hearing loss disorder.  The audiological evaluation at the December 1971 separation examination appeared to be reliable.  There was no evidence that the Veteran suffered any hearing impairment in either ear as a result of service.  The Veteran's current high frequency hearing loss was not caused by noise exposure in service, and occurred after he left service.  

He also noted that the veteran's hearing loss would have minimal effect on his daily activities and his occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).


Analysis

Based on the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  The evidence of record indicates that the Veteran's bilateral hearing was entirely normal throughout service and at the time of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered a bilateral hearing loss during service.  He noted at his May 2009 VA examination that his hearing was not an issue at service separation, and he only began noticing hearing problems 8-10 years after separation from service.  

While the May 2009 private treatment report from Mr. Beaulieu, noted that the Veteran had apparently been exposed during service to remarkable noise levels at times; he did not opine that any current hearing loss was due to service.  He merely noted that the Veteran indicated a history of noise exposure while in the military.

The VA audiologist in May 2009 opined that the Veteran's hearing loss was not caused by noise exposure in service and occurred after he left service.  He based his opinion on the evidence of normal audiological evaluations at the August 1967 enlistment examination and the December 1971 separation examination; as well as the absence of any complaints, treatment, or diagnosis of any hearing loss disorder during service, or for many years thereafter.  

The Board finds that the preponderance of the evidence is against service connection for a bilateral hearing loss.  First, there is no evidence of a bilateral hearing loss during military service.  As noted above, per the Veteran, there was no evidence of a bilateral hearing loss until approximately 8-10 years after service separation.  Third, there is no competent medical evidence in the record that links any current bilateral hearing loss to an incident of the Veteran's active military service.  

While the Veteran contends that his bilateral hearing loss is related to military service, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his current bilateral hearing loss and service.  In contrast, the May 2009 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the May 2009 VA examiner's opinion is the most probative evidence of record.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to continuous bilateral hearing loss since service are not found to be persuasive in light of the fact that the Veteran specifically reported first noting a bilateral hearing loss 8 to 10 years after service separation, and was not apparently diagnosed with a bilateral hearing loss earlier than that date.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweighs his current statements regarding continuity of symptomatology. For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.

The opinion of the May 2009 VA audiologist is highly probative and outweighs the other evidence of record, including the Veteran's statements and contentions.  As there is no medical evidence that the Veteran's current bilateral hearing loss is related to his military service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to service connection for a bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


